Citation Nr: 0114524	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  96-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Evaluation of service-connected sinusitis, evaluated as 
non-compensably disabling from July 1, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1994 decision of the Washington, 
DC, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied a claim of 
service connection for a right shoulder disability, granted 
service connection for sinusitis, and found the sinusitis 
non-compensably disabling, effective from July 1, 1993.


FINDINGS OF FACT

1.  The veteran has right shoulder disabilities, most 
recently diagnosed as osteoarthritis and rotator cuff 
tendinosis, that are likely the result of an injury during 
military service.

2.  The veteran's service-connected sinusitis is manifested 
by no more than moderate symptoms, including discharge, 
crusting, and headaches.


CONCLUSIONS OF LAW

1.  The veteran has a right shoulder disability that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.6(4), 3.102, 3.303 (2000).

2.  A higher (10 percent) evaluation for sinusitis is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97 
(Diagnostic Code 6513) (1995); 38 C.F.R. §§ 4.3, 4.7, 4.97 
(Diagnostic Code 6513) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

The veteran and his representative contend that the veteran 
has right shoulder disabilities as a result of a dislocation 
that took place while playing football at the United States 
Military Academy at West Point (hereinafter "West Point") as 
well as the physical rigors the veteran underwent while 
serving in the armed forces for over twenty years.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty in 
the active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  Active military 
service includes service at any time as a cadet at the United 
States Military, Air Force, or Coast Guard Academy, or as a 
midshipman at the United States Naval Academy.  38 C.F.R. 
§ 3.6(4) (2000).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2000).

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for a right 
shoulder disability is warranted.  Initially, the Board notes 
that service records show the veteran attended West Point 
from July 1965 to June 1969.  They also show he was appointed 
a second lieutenant in the Army in June 1969.

Next, the Board notes that the veteran testified at a 
personal hearing before the undersigned in March 2001.  At 
that time, he testified, in substance, that he had had a 
continuing problem with his right shoulder since he 
dislocated it playing football at West Point.  At the time of 
the injury, the shoulder was set by an assistant football 
coach and the veteran was thereafter given several weeks to 
recover.  Because of the lack of adverse symptomology, no 
further treatment was sought while at West Point and the 
injury was not reported at the time of the examination he 
underwent upon being commissioned into the regular Army.

Available service medical records show the veteran's 
complaints and/or treatment for right shoulder problems 
beginning in 1971.  See examination reports dated in June 
1971, August 1982, and May 1993; service medical records 
dated in February 1973, March 1973, and May 1973.  (The Board 
notes that earlier service medical records, including an 
October 1968 examination, were negative for complaints, 
diagnoses, or treatment for a right shoulder problem.)  
Tellingly, some of the above records noted that the veteran 
reported that he sustained subluxation/dislocation of the 
right shoulder four to five years earlier while playing 
football in college.  See service medical records dated in 
February 1973, March 1973, and May 1973.  In February 1973, 
the examiner opined that there was possible laxity.  A 
February 1973 x-ray of the right shoulder disclosed post-
traumatic calcifications of the capsule, but no evidence of 
either an acute injury or degenerative changes.  
Interestingly, at the August 1982 examination, while the 
veteran's history of having had a subluxation injury to the 
right shoulder while playing football at college in 1967 was 
noted, it was also opined that he had no sequela.  However, 
at the veteran's May 1993 retirement examination, it was 
noted that the veteran had painful and swollen joints and the 
veteran had dislocated his right shoulder playing football 
while in college.  Nonetheless, examination at that time 
disclosed both full rang of motion and strength in the upper 
extremities.

The post-service medical record shows the veteran's 
complaints and/or treatment for right shoulder problems 
beginning in July 1995.  See VA treatment record and x-ray 
dated in July 1995; August 1995 letter from Marc D. Danziger; 
and January 1997 letter from Robert P. Nirschl, M.D..  
Specifically, in July 1995, the veteran reported having 
sustained a dislocation injury of the right shoulder twenty-
five years earlier and complained of loss of right shoulder 
strength.  The diagnosis was post-traumatic (by history) 
arthrosis with associated synovial osteo-chondromatosis.  

In August 1995, Dr. Danziger reported the veteran was under 
his care, the veteran had reported a history of a high school 
injury to the right shoulder that had occurred while playing 
football, and the veteran currently complained of increased 
right shoulder pain with decreased range of motion.  
Examination disclosed significant degenerative arthritis.  It 
was opined that the arthritis was " . . . likely unrelated to 
his dislocation as a teenager and more likely the result of 
continued overuse and the stresses and strains of daily 
activities."  Next, the examiner opined that the loss of 
motion seen in the veteran's right shoulder ". . . could also 
be secondary to a process in the shoulder called adhesive 
capsulitis or 'frozen shoulder.'"  

In January 1997, Dr. Nirschl reported that the veteran 
underwent right shoulder surgery in October 1996 because of 
osteoarthritis and rotator cuff tendinosis.  It was opined 
that,

[t]he [veteran's] situation reverts back 
to an issue of a dislocation of his 
shoulder while he was a Cadet in the 
Military Academy at West Point.  Long 
term thereafter, repetitive activities, 
in my view, have resulted in the gradual 
osteoarthritic change.  The activities, 
of course, as a military officer are 
quite demanding and would contribute to 
the progression of these symptoms.

Tellingly, a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the Board may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).

The Board acknowledges that service records, including an 
October 1968 examination, do not show the veteran's treatment 
for the right shoulder dislocation injury he reported took 
place while at West Point between July 1965 and June 1969.  
Likewise, the Board recognizes that Dr. Danziger reported 
that the veteran had dislocated his right shoulder while 
playing football in high school, not college, and opined that 
the dislocation the veteran sustained as a teenager was 
likely unrelated to his current degenerative arthritis.  
However, service medical records, beginning in 1971, document 
the veteran's claim that he sustained such a right shoulder 
injury while at West Point, as well as his treatment for 
alleged residuals of that injury.  Moreover, the Board finds 
it significant that Dr. Danziger also opined that the loss of 
motion seen in the veteran's right shoulder could be 
secondary to "adhesive capsulitis or 'frozen shoulder'" and 
that a February 1973 right shoulder x-ray disclosed "post-
traumatic calcifications of the capsule."  The Board finds it 
even more significant that Dr. Nirschl thereafter opined that 
the veteran's current right shoulder disabilities, 
osteoarthritis and rotator cuff tendinosis, " . . . reverts 
back to an issue of a dislocation of his shoulder while he 
was a Cadet in the Military Academy at West Point."

In summary, the evidence, both positive and negative, is at 
least in equipoise.  Under such circumstances, and granting 
the veteran the benefit of any doubt in this matter, the 
Board concludes that because the record shows the veteran's 
complaints and/or treatment for right shoulder problems 
during and following military service, uncontradicted medical 
opinion evidence of a current disease processes of the right 
shoulder, and medical opinion evidence relating some or all 
of the veteran's current right shoulder disabilities to the 
event he described took place while in military service, the 
evidence supports a grant of service connection for a right 
shoulder disability.  38 C.F.R. §§ 3.102, 3.303 (2000).

II.  Higher Evaluation Claim

The veteran and his representative contend that the veteran's 
service-connected sinusitis is manifested by adverse 
symptomatology that warrants the assignment of a higher 
evaluation.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2000).  
The governing regulations also provide that, unless otherwise 
specified, the higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  38 C.F.R. § 4.7 (2000).  Otherwise, the lower 
rating is assigned.  Id.  In cases where the original rating 
assigned has been appealed, consideration must be given to 
whether the veteran deserves a higher evaluation at any point 
during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Historically, the veteran's service-connected sinusitis has 
been evaluated as non-compensably disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (chronic maxillary sinusitis).  
See decision entered in October 1994.  The Board notes that 
maxillary sinusitis is rated in the same fashion as ethmoid, 
frontal, and sphenoid sinusitis.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6511, 6512, 6514. 

Initially, the Board notes that the schedular criteria by 
which respiratory system disabilities were rated changed 
during the pendency of the veteran's appeal to the Board.  
See 61 Fed.Reg. 46720 (1996) (effective Oct. 7, 1996).  
Therefore, adjudication of a claim for a higher evaluation 
for sinusitis must now include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.  (The 
Board notes that the veteran was advised of the new criteria 
in the August 1997 supplemental statement of the case.)

The rating criteria in effect prior to October 7, 1996, under 
38 C.F.R. § 4.97, Diagnostic Code 6513, provided that chronic 
maxillary sinusitis with X-ray manifestations only, with 
symptoms either mild or occasional, warranted a 
noncompensable evaluation.  When moderate, with discharge or 
crusting or scabbing, infrequent headaches, a 10 percent 
evaluation was warranted.  A 30 percent evaluation was 
warranted when the symptoms were severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent evaluation was appropriate where the symptoms were 
post-operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective October 7, 1996, the rating criteria for sinusitis 
(Diagnostic Codes 6510 through 6514) were revised as follows: 
a noncompensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is assigned following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  (A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.)  38 C.F.R. 
§ 4.97 (2000).  

Since the Board must consider whether the veteran would 
qualify for a higher rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first. 

The Board notes that service medical records show numerous 
complaints and/or treatment for sinus congestion and sinus 
pain diagnosed as sinusitis/chronic sinusitis.  See service 
medical records dated in April 1973, June 1978, February 
1979, May 1980, March 1981, May 1981, May 1982, and February 
1987; examination reports dated in June 1971, August 1974, 
August 1982, and May 1993.  Tellingly, a February 1979 sinus 
x-ray disclosed chronic changes.  Likewise, post-service 
medical records show the veteran's complaints and/or 
treatment for sinus cold symptoms including a sore throat, 
congestion, a cough, chills, and/or malaise diagnosed, on at 
least one occasion in July 2000, as acute sinusitis.  See VA 
treatment records dated in February 1998, March 1998, April 
1998, August 1999, and July 2000.  Moreover, the July 2000 
examiner observed mild maxillary sinus congestion.

At the March 2001 personal hearing, the veteran testified 
that the examiner at his separation examination noted 
crusting, although she did not record that observation.  
Thereafter, he reported that current adverse symptomology 
included sinus drainage, as well as periodic crusting, 
purulent discharge, and headaches.  The veteran opined that 
his post-service adverse symptomology was the same as those 
he had had while in military service.  Next, the veteran 
reported that, while he had bacterial infection approximately 
two to five times a year, he only took antibiotics for those 
infections once every two or three years.  The veteran could 
tell those infections were bacterial, and not viral, because 
physicians had told him that a greenish or yellowish 
discharge was an indicator of bacterial infection.  The 
veteran also stated that his sinusitis had never caused 
incapacitation and the headaches he had were not significant.  
As to non-incapacitating episodes, he opined that he had six 
of these a year manifested by draining and crusting.  The 
veteran self medicated with over the counter medications such 
as Sudafed.  However, while these medications provided 
relief, that relief ended when the medication wore off.  The 
episodes of sinusitis lasted approximately several days to 
several weeks depending on whether a cold or infection 
accompanied it. 

As noted above, a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell, supra.  Moreover, the Board finds the above-noted 
symptoms as described by the veteran are significant in light 
of the old criteria used to rate sinusitis.  Under old 
Diagnostic Code 6513, a 10 percent disability rating is 
assignable for moderate adverse symptomology with discharge 
or crusting or scabbing and infrequent headaches.  While the 
veteran's symptoms do not appear to include scabbing, he 
nevertheless has reported problems with discharge, crusting, 
and headaches.  He has also reported that his sinusitis could 
cause problems for weeks at a time.  Moreover, not only do 
service medical records show x-ray evidence of chronic sinus 
changes, but post-service records show the veteran seeking 
treatment on a monthly basis during the winter of 1998.  
Consequently, given these symptoms, the Board finds that the 
veteran's problems due to sinusitis are best approximated by 
the criteria for a 10 percent rating for "moderate" 
sinusitis.  38 C.F.R. § 4.7.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.

As for whether a rating higher than 10 percent is warranted 
under the old criteria, the Board notes that the old criteria 
for a 30 percent rating for sinusitis requires severe adverse 
symptomology with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  As reported above, it is clear from 
the record on appeal that the veteran suffers from discharge, 
crusting, and headaches .  However, there is no medical 
evidence suggesting that he ever experienced frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  As 
reported above, the Board acknowledges that lay witnesses are 
competent under the law to describe symptoms they have seen 
or experienced.  Caldwell, supra.  However, any testimony by 
the veteran as to his having "purulent discharge" or 
"crusting reflecting purulence" is not probative because a 
lay person (i.e., persons without medical expertise) is not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Moreover, the veteran testified that his sinusitis 
did not cause incapacitation and that his headaches were not 
severe.  Accordingly, a higher rating under the old 
evaluation may not be assigned under Diagnostic Code 6513. 

As for whether a rating higher than 10 percent is warranted 
under the new criteria, the Board notes that the new criteria 
for a 30 percent rating for sinusitis requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  It 
is clear from the record on appeal that the veteran suffers 
discharge, crusting, and headaches .  However, there is no 
evidence suggesting that he ever experienced incapacitating 
episodes of sinusitis or ever required prolonged antibiotic 
treatment.  As reported above, the veteran testified at his 
personal hearing that he had never had an incapacitating 
episode and took antibiotic only once every two or three 
years.  Furthermore, the record on appeal is devoid of 
medical evidence of the veteran ever experiencing more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Once again, the Board notes that the veteran 
testified at his personal hearing that he had only six non-
incapacitating episodes per year of sinusitis.  Accordingly, 
a higher rating under the new criteria may not be assigned 
under  Diagnostic Code 6513.

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims.  This is so because the requirements of the 
new law have been satisfied.  By the RO decision, the 
statement of the case, and the supplemental statement of the 
case furnished the veteran, the RO has notified him of the 
information and evidence necessary to substantiate his 
claims.  At the time of the hearing before the Board, the 
veteran identified additional, outstanding treatment records.  
The record was held open to afford the veteran the chance to 
submit such records and he did so.  There is no indication 
that additional relevant evidence exists and can be obtained 
on the issues here in question and sufficient medical opinion 
evidence has been obtained in connection with the current 
appeal.  In light of the applicable laws and regulations and 
the evidence already obtained by the RO, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).


ORDER

Service connection for a right shoulder disability is 
granted.

A higher evaluation of 10 percent, and no more, for sinusitis 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

